Citation Nr: 1449709	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a dental condition, claimed as fillings falling out.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion with degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for laxity of the left knee.

5.  Entitlement to a compensable rating for right knee limitation of extension.

6.  Entitlement to an effective date earlier than July 3, 2007, for a 70 percent rating for a psychiatric disability, entitlement to a total disability rating for compensation purposes due to individual unemployability due to service-connected disability (TDIU), and entitlement to Dependents' Educational Assistance (DEA) Benefits.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1979, and from September 1983 to June 1995.  

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a rating in excess of 10 percent for degenerative joint disease of the right knee, a rating in excess of 10 percent for left knee limitation of flexion with degenerative joint disease, a rating in excess of 10 percent for laxity of the left knee, and a compensable rating for right knee limitation of extension.  

The Veteran appealed those determinations to the Board.  In a November 2012 decision, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a January 2014 Memorandum Decision, the Court affirmed the Board's November 2012 decision in part, and vacated that portion of the decision that denied increased ratings for the bilateral knee disabilities.  Those issues were remanded to the Board.  

In a September 2013 rating decision, the RO denied service connection for a dental condition claimed as fillings falling out.

Also in the November 2012 decision, the Board remanded the issues of entitlement to service connection for a psychiatric disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  A February 2014 rating decision granted service connection for major depression and assigned a 70 percent rating, effective July 3, 2007; and granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective July 3, 2007.  Therefore, those issues are no longer on appeal.  However, the Veteran has filed a notice of disagreement with the effective date, which is addressed in this remand.  

In that notice of disagreement, the representative also advanced a claim for special monthly compensation at the housebound rate.  That claim has not been adjudicated by the Agency of Original Jurisdiction and is referred for appropriate action.


REMAND

Initially, the Board notes that regulations applicable to claims of service connection for dental disabilities were amended effective in February 2012.  The resulting change was that all claims for VA dental benefits must first be addressed by the local VA Medical Center (VAMC) which will then refer the claim to the RO if necessary.  Here, it does not appear that the Veteran's dental claim was referred to the local VAMC.  In the September 2013 rating decision, the RO denied service connection for a dental condition claimed as fillings falling out and noted that VA outpatient dental treatment may be furnished for conditions that are due to combat wounds or other service trauma.  The Veteran was informed that if he "would like to receive dental treatment for this condition, please contact your local VA medical center."  

A claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Since both aspects of the Veteran's dental claim were not properly adjudicated by the appropriate agency of original jurisdiction, a remand is necessary.  
Additionally, in the Court's January 2014 Memorandum Decision, it was concluded that the Board did not address conflicting evidence contained in the 2012 VA examination report pertaining to the Veteran's knees.  Specifically, the clinician in that report noted that there was functional impairment but concluded that it did not affect the Veteran's ability to work even though the Veteran reported that he was unemployed.  Therefore, the Board finds that another examination is necessary.  

In addition, a February 2014 rating decision granted service connection for a psychiatric disability, assigned a TDIU rating, and granted entitlement to DEA, all effective July 3, 2007.  The Veteran's representative filed a notice of disagreement to the assigned effective date, but not statement of the case has been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issues of entitlement to earlier effective dates for service connection for a psychiatric disability, entitlement to TDIU, and entitlement to DEA.  Notify the Veteran of his appeal rights and that he must perfect and appeal if he wants Board review of those claims.
		
2.  Refer the Veteran's file to the local VAMC for adjudication of the claim for dental treatment.  

3.  Obtain the names and addresses of all medical care providers who treated the Veteran for any bilateral knee disorder since February 2012.  After securing the necessary release, the obtain those records.

4.  Schedule the Veteran for a VA joints examination to ascertain the severity of right and left knee disabilities, and their resulting functional impairment.  The examiner must review the record and must note that review in the report.  The clinician should examine the Veteran, review the Veteran's clinical records, and report all necessary clinical factors related to a knee examination, including range of motion studies and stability tests.  The clinician should also comment on the Veteran's functional impairment due to bilateral knee disabilities with discussion of his current unemployment.  All necessary special studies or tests should be accomplished.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

